Per Curiam.

The evidence indicates that, with respect to Count I, respondent did not act for personal gain. It is also evident that respondent did perform certain legal work, although in a somewhat dilatory fashion. It is, however, a fundamental tenet of the professional responsibility of a lawyer “that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach.” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
After an examination of the record in this cause, this court concurs with the findings of fact and recommendation of the board of commissioners that respondent be indefinitely suspended from the practice of law. While none of the charges in the individual counts viewed separately may warrant such action, this court must consider the sum total of facts in Counts I, II and III in combination with the admissions of guilt to these charges by respondent at his deposition. This court is also cognizant of the facts that respondent appeared neither before the board nor before this court.
Based upon a combination of the above facts, it is hereby ordered that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.